COOK, Judge
(dissenting):
I agree with the principal opinion that the trial judge committed no error, but I disagree with the conclusion that defense counsel accorded the accused ineffective representation.
I perceive alternative reasons for defense counsel’s not moving to compel Bor to answer the two questions in issue or to strike his testimony. First, I agree with the Court of Military Review that Bor’s testimony was useful to the defense. Two parts of his testimony opposed portions of the testimony given by the major prosecution witness, Daniels.
Daniels testified that Bor was in the barracks’ cubicle with him and the accused when the “sale” took place; but Bor stated that Daniels and the accused walked away to another area, and he did not see the accused “hand anything” to Daniels and “really” did not know what had transpired. Further, Daniels testified that the container from which the accused drew the pills that he gave him was a “plastic bag”; Bor maintained that the only container he saw the accused carrying was a “brown plastic bottle with a white cap.” The record allows an inference that defense counsel knew he could counter Bor’s refusal to answer the questions, but he elected not to do so either for the alternative reason, which I consider below, or because he wanted to retain Bor’s favorable testimony.
Bor was a rebuttal witness. Before he testified, Huff had testified as a defense witness. At the end of Huff’s testimony, the trial judge had granted a government motion to strike all but a small part of it. However, trial counsel reconsidered and asked that the ruling be vacated so that he could use another part of Huff’s testimony. That application was granted. This incident, I believe, not only apprised defense counsel, if he did not previously know, that a motion to strike is an appropriate remedy for flawed testimony, but more importantly, that the motion should not be used if material advantage could be gained from retention of the testimony.
An alternative reason for defense counsel’s action can, I believe, be properly extrapolated from the record; defense counsel could have determined that he had an insufficient factual basis upon which to predicate further inquiry. The two questions asked Bor were not, I believe, intended to elicit evidence relevant to the offenses but to impeach Bor by acts of misconduct. The questions were the first of a series on the subject. After them counsel inquired whether Bor had ever, at Camp LeJeune, transferred, possessed, or sold marihuana, and Bor answered that he had. Then, counsel asked if Bor had ever transferred or used phencyclidine, the substance that was the subject of the charges against the accused. Trial counsel objected to this question on the ground that defense counsel had no “reason to believe” Bor had engaged in such misconduct. A long discussion ensued as to the law on impeachment of a witness by an act of misconduct not followed by conviction. See Manual for Courts-Martial, United States, 1969 (Revised edition), para*291graph 153b. When the judge expressed his doubt as to the propriety of the inquiry, defense counsel requested, and was granted, a recess to review his “information.” Returning from the recess, counsel withdrew his question. I would infer he did so because he determined he had no factual support for it. I believe it can also fairly be inferred that the withdrawn question covered the same subject as the unanswered questions.
Even without the inference, as a result of the incident, defense counsel had to know the Manual required that he have “possession of facts which support a genuine belief that the witness has committed the offense to which the questioning relates” as a predicate to examining the witness on misconduct that could impeach his credibility. Id. at page 27-69. Defense counsel returned to the subject of Bor’s dealings with marihuana, but he did not return to the unanswered questions. I believe it can reasonably be inferred that he put aside the unanswered questions because he had determined he possessed an insufficient predicate for them.
I would affirm the decision of the Court of Military Review. At the very least, however, I believe that defense counsel should not be summarily condemned. The Court did not grant accused’s petition to consider counsel’s conduct, and, I believe the record gives strong indication that counsel may have had good, and legally acceptable, cause to do what he did. Consequently, a hearing on the matter should be held, either by this Court or the Court of Military Review. United States v. Deadmon, 3 M.J. 249 (C.M.A. 1977).